Green, C.J.
(concurring in part; dissenting in part) — In my view, the record made in the trial court reveals a lack of understanding by the pro se defendant of the necessity to make a record that would afford him a meaningful decision in the trial court or in this court on the issues raised. It would have been a simple matter for the defendant to have *422requested a hearing upon his contention that he was told by the District Court Judge that all he needed to do was file a written notice of appeal with the District Court Clerk. Had this request been denied, then procedurally it would have been properly presented to this court. The same is true with respect to the claimed oral notice of appeal given in the presence of counsel for the prosecution. However, defendant did not do so; instead, the statement of facts reveals only that these representations were presented in oral argument in the Superior Court upon the prosecution’s motion to dismiss the appeal. Procedurally, the matters argued by defendant in this court in support of a reversal are not ripe for decision.
However, recent decisions by the Supreme Court indicate a growing tendency to waive or liberally construe technical rules, Malott v. Randall, 83 Wn.2d 259, 517 P.2d 605 (1974); Myers v. Harris, 82 Wn.2d 152, 509 P.2d 656 (1973); O’Connor v. Matzdorff, 76 Wn.2d 589, 458 P.2d 154 (1969); and broaden the benefits available to those who cannot afford attorneys. Iverson v. Marine Bancorporation, 83 Wn.2d 163, 517 P.2d 197 (1973). Except for these decisions, State v. Carmody, 75 Wn.2d 615, 452 P.2d 959 (1969), would require that the order of the trial court dismissing defendant’s appeal in Superior Court be affirmed.
On the state of the record before this court, it is my opinion that this case should be remanded for a hearing to determine whether the defendant was misled or lulled into his failure to comply with the court rules by the District Court Judge. If the trial court finds in favor of the defendant on this issue, he should be deemed in substantial compliance with the rules and his appeal from District Court to the Superior Court reinstated. See People v. Martin, 60 Cal.2d 615, 387 P.2d 585, 35 Cal. Rptr. 769 (1963); Port Angeles v. Dustin, 73 Wn.2d 712, 440 P.2d 420 (1968). Absent such a finding, the order dismissing defendant’s appeal from District Court should be affirmed.
Petition for rehearing denied June 25, 1974.
Appealed to Supreme Court June 28, 1974.